Citation Nr: 1438645	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-35 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to July 13, 2013 and in excess of 30 percent from September 1, 2014 for the service-connected right knee post-operative cartilage tear, status post total knee replacement (right knee disability).

2.  Entitlement to a compensable disability rating prior to January 4, 2010 and a rating in excess of 10 percent from April 1, 2010 for the service-connected left knee postoperative osteochondroma (left knee disability).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied an increased rating for the service-connected right knee post-operative cartilage tear, rated as 10 percent disabling; and, denied an increased (compensable) rating for the service-connected left knee post-operative osteochondroma. 

In January 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  

The claims were remanded back to the RO in March 2010 for additional development of the record.  

In a March 2010 rating decision, the RO assigned a 100 percent temporary total disability rating for the left knee effective from January 4, 2010 based on surgical treatment necessitating convalescence to March 31, 2010 and a 10 percent disability rating was assigned from April 1, 2010.  Thus, an increased rating for the left knee is not considered in this appeal for the time period that the temporary total rating is in effect.  

In an August 2010 rating decision, a TDIU was denied.  

In a November 2013 rating decision, the RO assigned a 100 percent evaluation from July 13, 2013, the date of the Veteran's right knee replacement surgery, to August 31, 2014, the last day of the month following a one-year, 100 percent rating following implantation of your prosthesis.  The RO also assigned a 30 percent rating for post-prosthetic replacement right knee effective September 1, 2014, based on the minimum evaluation following prosthetic replacement.  An increased rating for the right knee is not considered in this appeal for the time period that the temporary total rating is in effect.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the electronic files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO's November 2013 rating decision noted above referenced several pieces of evidence that have not been added to the claims file or the electronic record, including a VA Form 21-4138, Statement in Support of Claim, received July 16, 2013; Verification of Operation Report, signed by Misty Spano, RN, BSN, ONC, received July 16, 2013; an Expedited Paragraph 30 Claim Checklist received from POA on July 16, 2013, and a VA Form 21-526 EZ: Application for Disability Compensation and Related Compensation Benefits, dated July 16, 2013.  

The electronic record, does, however, show that additional Capri records (VA treatment records) were added to the record in November 2013, but the RO did not subsequently issue a supplemental statement of the case (SSOC) addressing these records and the Veteran has not waived review of these records by the Agency of Original Jurisdiction (AOJ).  Thus, the file must be returned to the RO for review and issuance of a SSOC, unless a waiver is obtained.  

Significantly, the record shows that the Veteran's one-year period following the right knee replacement ends on August 31, 2014.  Thus, a VA examination is necessary to assess the current nature, extent, and severity of the status post right knee replacement as of September 1, 2014.  

Finally, the TDIU issue is part of the increased rating claims on appeal and is inextricably intertwined with those claims.  Development pertinent to the TDIU issue should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file or the electronic record all outstanding records associated with this claim, which may be in a temporary file at the RO, including but not limited to, VA Form 21-4138, Statement in Support of Claim, received July 16, 2013; Verification of Operation Report, signed by Misty Spano, RN, BSN, ONC, received July 16, 2013; an Expedited Paragraph 30 Claim Checklist received from POA on July 16, 2013, and a VA Form 21-526 EZ: Application for Disability Compensation and Related Compensation Benefits, dated July 16, 2013.  

2.  Obtain and associate with the claims file, or virtual VA file, all VA medical records pertaining to the Veteran not currently of record dating from September 2013.  If none are found, this should be noted in the claims folder.  

3.  Request that the Veteran provide or identify any pertinent non-VA treatment records that have not already been obtained.  Request that he provide any necessary authorization forms if he seeks VA's assistance in obtaining additional records.

If, after making reasonable efforts to obtain any outstanding non-Federal records the RO/AMC is unable to secure same or if after continued efforts to obtain Federal records the RO/AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Request that the Veteran provide information concerning his work history and education since 2007 to determine whether the Veteran is/was employed; and, if so , whether his employment is/was gainful.  If the Veteran had part-time employment, the hours and pay of such work should be obtained in order to determine whether the employment is marginal or gainful employment.

5.  Schedule the Veteran for a VA knee examination to determine the severity of the Veteran's post-operative right knee replacement and left knee disability.  The claims file and electronic record must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should describe in detail all symptoms attributable to the service-connected status post right knee replacement, as well as the severity of those symptoms.  The examiner should provide information as to whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity or whether there are intermediate degrees of residual weakness, pain or limitation of motion.  

In addition, with regard to both the right and left knee disabilities, the examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for the service-connected status post right knee replacement and left knee disability due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  If such information cannot be provided without resorting to speculation, the examiner should so state and explain why.

The examiner should also provide information concerning the impairment resulting from these disabilities which may affect his ability to function and perform tasks in a work-like setting.  

6.  After ensuring the adequacy of the exam and after completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



